Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 6-7, 9-13 and 18-19 are presented for examination.
Claim Objections-Withdrawn
The objection to claim 2, is withdrawn in view of the cancelation of claim 2.   
The objection to claim 7, is withdrawn in view of the amendment of claim 7 so that the claim no longer recite improper Markush language.
Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 2, 6-7 and 9-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn because of the cancelation of claim 2.
The rejection of claims 6-7 and 9-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because of the amendment of: i) claim 6 so that the claim no longer recite the phrase “K1, K2” that is enclosed in parenthesis; and ii) claims 7 and 10, so that each of claims 7 and 10, now depends from claim 1. 
 Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-2 and 6 under 35 U.S.C. 103 as being unpatentable over Darland (U.S. patent No. 6,210,701, issued on 04/03/2001, cited in the previous Office action) in view of Gaffar (U.S. patent. No. 4,217,342, issued on 08/12/1980, cited in the previous Office action), is withdrawn because of the Applicants’ amendment of claim 1 to recite the limitation “consisting essentially of”, and cancelation of claim 2.
 Darland (U.S. patent No. 6,210,701, issued on 04/03/2001, cited in the previous Office action) in view of Gaffar (U.S. patent. No. 4,217,342, issued on 08/12/1980, cited in the previous Office action) as applied to claims 1-2 and 6 above, and further in view of Raederstorff (WO2008006582A1, published 01/17/2008, cited in the previous Office action), is withdrawn because of the Applicants’ amendment of claim 1 to recite the limitation “consisting essentially of”, and cancelation of claim 2.
The rejection of claims 1-2, 6-7 and 9-12 under 35 U.S.C. 103 as being unpatentable over Darland (U.S. patent No. 6,210,701, issued on 04/03/2001, cited in the previous Office action) in view of: i) Gaffar (U.S. patent. No. 4,217,342, issued on 08/12/1980, cited in the previous Office action); and ii) Raederstorff (WO2008006582A1, published 01/17/2008, cited in the previous Office action), as applied to claims 1-2, 6-7 and 9-11 above and further in view of WO2004019923A1 (published 03/11/2004, cited in the previous Office action), is withdrawn because of the Applicants’ amendment of claim 1 to recite the limitation “consisting essentially of”, and cancelation of claim 2.
The rejection of claims 1-2 under 35 U.S.C. 103 as being unpatentable over Singh (U.S. Pub. No. 20120121730, published on 05/17/2012, cited in the previous Office action), is withdrawn because of the Applicants’ amendment of claim 1 to recite the limitation “consisting essentially of”, and cancelation of claim 2.
The rejection of claims 1-2, 6-7 and 9-10 under 35 U.S.C. 103 as being unpatentable over Singh (U.S. Pub. No. 20120121730, published on 05/17/2012, cited in the previous Office action) as applied to claims 1-2 above and in view of Raederstorff (WO2008006582A1, published 01/17/2008, cited in the previous Office action), is withdrawn because of the Applicants’ amendment of claim 1 to recite the limitation “consisting essentially of”, and cancelation of claim 2.
Singh (U.S. Pub. No. 20120121730, published on 05/17/2012, cited in the previous Office action), in view of Raederstorff (WO2008006582A1, published 01/17/2008, cited in the previous Office action) as applied to claims 1-2, 6-7 and 9-10 above, and further in view of: i) Gaffar (U.S. patent. No. 4,217,342, issued on 08/12/1980, cited in the previous Office action); and ii) WO2004019923A1 (published 03/11/2004, cited in the previous Office action), is withdrawn because of the Applicants’ amendment of claim 1 to recite the limitation “consisting essentially of”, and cancelation of claim 2.
Response to the Applicants’ Arguments
Applicants’ arguments (see pages 6-10 of Remarks filed on 12/17/2020), have been fully considered, but they are rendered moot in view of the Applicants’ amendments. For example, Applicants’ amendment of claim 1 to recite the limitation “consisting essentially of”, and cancelation of claim 2, necessitates new grounds of rejections set forth below in the instant rejection.
Applicants’ amendments, filed on 12/17/2020, have each been entered into the record. Applicants have amended claims 1, 6-7, 9-13 and 18-19. Applicants have cancelled claims 2, 14, 17 and 20. Claims 13 and 18-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention. Therefore, claims 1, 6-7 and 9-12 are the subject of the Office action below. 
Claim Objections
Claims 18-19 are objected to because of the claims recite the limitation “The method of claim 12”. However, claim 12 is not a method claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
New Grounds of Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tripp et al (hereinafter, “Tripp”, U.S. Pub. No. 20080242690, published 10/02/2008) in view of: i) Darland (U.S. patent No. 6,210,701, issued on 04/03/2001, cited in the previous Office action); and ii) Gaffar (U.S. patent. No. 4,217,342, issued on 08/12/1980, cited in the previous Office action).
Regarding claim 1, Tripp discloses medical food compositions, comprising therapeutically effective amounts of at least two active ingredients selected from the group that includes quercetin, curcumin, resveratrol, hesperidin and vitamin K2. The term “medical food” refers to those compositions, wherein all of the components are generally regarded as safe (GRAS). Please see ¶s 0072-0073.  The term “therapeutically effective amount”, is used to denote treatments at dosages effective to achieve the desired therapeutic result sought. The amounts will vary from patient to patient based on the particular medical status of that patient an any given time including other clinical factors such as age, weight, condition of the patient and route of administration. The therapeutically effective amounts may be determined by starting at relatively low amounts and by step-wise increments with concurrent evaluation of beneficial effect. Please see ¶ 0060-0061.
Accordingly, one of the ordinary skill in the art would have understood that Tripp contemplates a medical food composition consisting essentially of at least two active ingredients such as quercetin, curcumin, resveratrol, hesperidin and vitamin K2.
Tripp differs from the invention of claim 1 only insofar as Tripp is not explicit in teaching a magnesium mineral in a medical food composition.
Similar to Tripp (see ¶s 0006-0008), Darland relates to dietary supplement and medical food compositions which find utility in the amelioration of inflammation-related diseases such as arthritis (see title of the invention, abstract and column 4, lines 24-27). Darland discloses magnesium (560 mg), quercetin (400 mg), curcumin (400 mg), hesperidin (400 mg) and vitamins such as B1, B2 and B12, in a medical composition (see Table 3). However, Darland is not explicit in teaching magnesium supplied as, for example, a chloride, sulfate or citrate.
Gaffar is cited for disclosing, for example, magnesium sulfate and magnesium citrate among the non-limiting examples of physiologically acceptable magnesium salts (see column 6).
At the time the instant invention was filed, one of the ordinary skill in the art would have found it obvious to modify Tripp with Darland and Gaffar in order to arrive at a medical food composition consisting essentially of, for example, 400 mg magnesium, 400 mg quercetin, 400 mg curcumin and 400 mg hesperidin, wherein the magnesium is supplied as a physiologically acceptable magnesium salt such as magnesium citrate. 
The skilled artisan would have found it obvious to use one magnesium salt for magnesium (e.g., magnesium citrate of Gaffar for magnesium of Darland) because magnesium salts (e.g., magnesium citrate), are physiologically acceptable and functionally equivalent magnesium alternatives. 
One of the ordinary skill in the art would have had a reasonable expectation the composition would exhibit utility as a medical food composition.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 1: i) the effectiveness of a composition of claim 1 against development and/or progression of vascular calcification in human and other mammalian subjects; or ii) reduction or inhibition of VSMCs and circulating stem cells to osteogenic cells, are the properties of a composition of claim 1 comprising i) at least about 50 mg of magnesium (Mg) mineral supplied a chloride, sulfate, carbonate, oxide, citrate, malate, aspartate, glutamate, taurate or bisglycinate compound or complex; and ii) at least about 5 mg each of quercetin, curcumin and one or more of  resveratrol, (3,5,4’-trihydroxy-trans-stilbene) and hesperidin (hesperidin-7-O-rutinoside), when the composition is used, i.e., when the composition is, for example administered to human and other mammalian subjects. The clause does not change the structure of the composition claim because the effectiveness of the composition in, for example, preventing or treating diabetes and/or obesity, is a natural process that flows from the patient and the composition administered. 
MPEP §2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. The case law clearly states that something which is old does not become patentable upon the discovery of a new property.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

	Therefore, claim 1 is obvious over Tripp, Darland and Gaffar.
	Regarding claim 6, the cited references combine too disclose magnesium, quercetin, curcumin, resveratrol, hesperidin and vitamins such as B12 (see discussions above).
	Regarding claim 9, Tripp discloses, wherein the composition may be formulated in the form such as tablets (see ¶ 0053).
	Regarding claim 11, Gaffar discloses magnesium citrate (see discussions above).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing.

Claims 1, 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tripp (U.S. Pub. No. 20080242690, published 10/02/2008) in view of: i) Darland (U.S. patent No. 6,210,701, issued on 04/03/2001, cited in the previous Office action); and ii) Gaffar (U.S. patent. No. 4,217,342, issued on 08/12/1980, cited in the previous Office action), as applied to claims 1, 6, 9 and 11 above and further in view of Raederstorff (WO2008006582A1, published 01/17/2008, cited in the previous Office action).
The limitations of claims 1, 6, 9 and 11 as well as the corresponding teachings of Tripp, Darland and Gaffar are described above, and hereby incorporated into the instant rejections. 
The inventions of claim 7 and 10 are similar to claim 1, however, claims 7 and 10 differ slightly from claim 1 in that the claims require magnolol in the composition.
Tripp, Darland and Gaffar differ from claims 7 and 10 only insofar as the cited references are not explicit in teaching magnolol in a composition.
Similar to Tripp and Darland (see discussions above), Raederstorff relates to nutraceutical compositions useful in the treatment of inflammatory disorders including, but not limited to osteoarthritis. Raederstorff discloses that the composition can comprise magnolol and/or honokiol and at least one additional components such as EGCG, resveratrol and curcumin.   Please see title of the invention, abstract, pages 2-19, 34-35 and referenced claims 1-24. Raederstorff discloses that in a preferred embodiment, the invention composition comprises an amount of 10 mg to 1000 mg, preferably, 0.2 mg to 500 mg of magnolol and/or honokiol (see page 11, lines 31-32). Raederstorff also discloses exhibition of synergistic therapeutic effects among the beneficial attributes of nutraceutical compositions comprising magnolol and at least one additional components (see pages 4-5, 34 and Example 1). 
Regarding dosage, Raederstorff discloses that the dosage of magnolol and  the at least one additional component will vary, of course, vary depending upon known factors, such as the physiological characteristics of the particular composition and its mode and route of administration; the age, health and weight of the recipient; the nature and extent of the symptoms; the kind of concurrent treatment; the frequency of treatment; and the effect desired which can be determined by the expert in the field with normal trials, or with the usual considerations regarding the formulation of a nutraceutical composition. Please see page 11, lines 23-29. 
Raederstorff discloses that in some embodiments, the nutraceutical compositions can also contain other ingredients and the amounts of the ingredients are readily known to the skilled artisan. Raederstorff discloses vitamins such as phylloquinone (vitamin K), vitamin D, vitamin A and minerals such as calcium, zinc and iodine, among the ingredients. Please see page 9, lines 6-14 and page 10, lines 4-16.
At the time the instant invention was filed, one of the ordinary skill in the art would have found it obvious to modify Tripp, Darland and Gaffar with Raederstorff, in order to arrive at the invention of claims 7 and 10. The artisan of the ordinary skill would have had a reasonable expectation that a composition consisting essentially of, for example, magnesium, quercetin, curcumin, hesperidin, magnolol and/or honokiol, would exhibit synergistic therapeutic effects in the treatment of inflammatory disorders.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).	
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of it was filed.

Claims 1, 6, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tripp (U.S. Pub. No. 20080242690, published 10/02/2008) in view of: i) Darland (U.S. patent No. 6,210,701, issued on 04/03/2001, cited in the previous Office action); and ii) Gaffar (U.S. patent. No. 4,217,342, issued on 08/12/1980, cited in the previous Office action), as applied to claims 1, 6, 9 and 11 above and further in view of Vermeer (WO2014019923A1, published 03/11/2004, cited in the previous Office action).
The limitations of claims 1, 6, 9 and 11 as well as the corresponding teachings of Tripp, Darland and Gaffar are described above, and hereby incorporated into the instant rejections. 
The invention of claim 12 is similar to claim 1, however, claim 12 differs slightly from claim 1 in that the claim requires from about 10 to about 300 µg of vitamin K in the composition.
Tripp, Darland and Gaffar differ from claim 12 only insofar as the cited references are not explicit in teaching from about 10 to about 300 µg of vitamin K in a composition.
Similar to Tripp and Darland (see discussions above), Vermeer relates to vitamin K (e.g., K2) containing pharmaceutical or nutritional formulation, which finds utility in the treatment of inflammation related disease conditions (see abstract, page 2, lines 4-16). Vermeer discloses dosage of from 10 to 1000 µg and as high as from 1 to 200 mg per day. Vermeer discloses that dosage is not restricted, but varies depending on, for example, the age of the subject and severity of the disease and discloses that in terms of body weight, daily dosage may vary between 0.5 to 50 µg /kg body weight/day, preferably 0.75 to 25 µg /kg body weight/day, more preferred 1 to 15 µg /kg body weight/day. Please see page 5, lines 22-30 and page 6, lines 1-6. 
At the time the instant invention was filed, a person of the ordinary skill in the art would have found it obvious to modify Tripp, Darland and Gaffar with Vermeer in order to arrive at the invention of claim 12. One of the ordinary skill in the art  would have had a reasonable expectation that a combination of active agents which are useful in treating the same disorder, would exhibit additive or synergistic therapeutic effects.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
	The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).	
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing.

Non-Statutory Double Patenting Rejection-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The provisional rejection of claims 1, 6-7 and 9-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-10, 12-14, 16-19 and 21 of copending application No. 15/674,876, is maintained for the reasons of record set forth in the Office action mailed on 09/18/2020.
Response to Applicants’ Arguments/Remarks
Applicant argues alleging that the instant claims are patently distinct over the claims of the reference application because the instant claims (e.g., claim 1) require a composition for reducing or inhibiting the transformation of VSMCs and circulating stem cells to osteogenesis, as recited in instant claim 1. Please see pages -10 of Remarks filed on 12/17/2020.
Applicant’s arguments have been fully considered but they are not found to be persuasive.
This is because the reduction or inhibition of the transformation of VSMCs and circulating stem cells to osteogenesis, is a property of a composition of claim 1, when the composition is used, i.e., when the composition is, for example administered to a human subject. The clause does not change the structure of the composition claim because the reduction or inhibition of the transformation of VSMCs and circulating stem cells to osteogenesis, is a natural processes that flows from the patient and the composition administered. 
MPEP §2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. The case law clearly states that something which is old does not become patentable upon the discovery of a new property.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
	Therefore, the provisional rejection of 1, 6-7 and 9-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-10, 12-14, 16-19 and 21 of copending application No. 15/674,876, (reference application), is proper. For the reasons above, and those made of record in the previous Office Action, the rejections are maintained.
Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629